SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 March 22, 2012 Commission File Number 000-29884 R.V.B. HOLDINGS LTD. (Translation of registrant's name into English) 21 Haarba'a Street, Tel-Aviv, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): . Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Act of 1934. YesoNox If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-N/A Attached hereto are the consolidated financial statements of R.V.B. Holdings Ltd. as of and for the year ended December 31, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. R.V.B. HOLDINGS LTD. (Registrant) By: /s/Ofer Naveh Name: Ofer Naveh Title: Chief Financial Officer Date: March 22, 2012 R.V.B. HOLDINGS LTD. CONSOLIDATED FINANCIAL STATEMENTS AS OF AND FOR THE YEAR ENDED DECEMBER 31, 2011 R.V.B. HOLDINGS LTD. CONSOLIDATED FINANCIAL STATEMENTS AS OF AND FOR THE YEAR ENDED DECEMBER 31, 2011 TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTEREDPUBLIC ACCOUNTING FIRM F - 2 CONSOLIDATED FINANCIAL STATEMENTS Consolidated statements of financial position F - 3 Consolidated statements of comprehensive income F - 4 Consolidated statements of changes in equity F - 5 - F - 7 Consolidated statements of cash flows F - 8 - F - 9 Notes to consolidated financial statements F - 10 - F - 56 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of directors and Shareholders of R.V.B. HOLDINGS LTD. We have audited the accompanying consolidated statements of financial position of R.V.B. Holdings Ltd. and its subsidiary (hereafter - "the group") as of December 31,2011 and 2010 and the related consolidated statements of comprehensive income, changes in equity and cash flows for each of the three years in the period ended December 31, 2011. These consolidated financial statements are the responsibility of the Group's management and Board of Directors.Our responsibility is to express anopinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Group is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Group's internal control over financial reporting. Accordingly, we express no such opinion. Anaudit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial positionof the Group as of December31,2011 and 2010 and the results of its operations, changes in equity and cash flowsfor each of the three years in the period ended December 31, 2011, in accordance with International Financial Reporting Standards (IFRS). Brightman Almagor Zohar & Co. Certified Public Accountants (Isr.) A member firm of Deloitte ToucheTohmatsu Limited Tel Aviv, March 21 2012 F - 2 R.V.B. HOLDINGS LTD. CONSOLIDATED STATEMENTS OF FINANCIAL POSITION As of December 31 Note $ in thousand Assets Current assets Cash and cash equivalents 5 57 Accounts receivable 6 Loan provided 8 - Total current assets Non-current assets Loan provided 8 - Fixed assets, net 9 Intangible assets, net 10 Total non-current assets Total assets Liabilities and equity Current liabilities Loans from banks and others 12 Convertible shareholders' loans 12 - Accounts payable and accruals 11 Total current liabilities Non-current liabilities Loans from banks 12 - Shareholders' loans 12 - Options at fair value through profit and loss 7c(4) Liability to the Office of the Chief Scientist 15b Liability in respect of dismantling and vacating fixed assets 2h 76 Total non-current liabilities Equity attributable to owners of the Company Non-controlling interests - Total equity Total liabilities and equity Yitzhak Apeloig Chairman of the Board Ofer Sandelson CEO Ofer Naveh CFO Approval date of the financial statements: March 21, 2012. The accompanying notes are an integral part of the consolidated financial statements. F - 3 R.V.B. HOLDINGS LTD. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the year ended December 31 Note $ in thousand Revenues 15a(13) 63 - - Expenses Operating expenses and facility maintenance 18 (*) (*) Marketing expenses 19 Administrative and general expenses 20 (*) (*) Other expenses - 98 - Total expenses Loss from ordinary activities ) ) ) Financing income 21 54 17 29 Financing expenses 21 ) ) ) Total financing expenses, net ) ) ) Loss for the year ) ) ) Total comprehensive loss for the period ) ) ) Loss and total comprehensive loss attributable to: Owners of the Company ) ) ) Non-controlling interests ) - - ) ) ) Loss per share (in $) Basic and diluted loss per share 17 ) ) ) (*)Reclassified. The accompanying notes are an integral part of the consolidated financial statements. F - 4 R.V.B. HOLDINGS LTD. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY For the year ended December 31, 2011 Share capital Premium on shares Receipts on account of options Capital reserve from transactions with shareholders Capital reserve in respect of share-based payments and equity component of convertible loans Accumulated losses Attributable to owners of the Company Non-controlling interests Total $ in thousand Balance as of January 1, 2011 ) - Changes during 2011 Share-based payment - Termination of employee options - - - ) - Equity component of convertible loans - Conversion of shareholder's debts - ) ) - - Issuance of ordinary shares – EER Transaction ) ) - ) - Change in non-controlling interests in respect of change in holding in a subsidiary - ) - ) 81 - ) - Loss for the year - ) Total comprehensive loss for the year - ) Balance as of December 31, 2011 - - - ) The accompanying notes are an integral part of the consolidated financial statements. F - 5 R.V.B. HOLDINGS LTD. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (continued) For the year ended December 31, 2010 Share capital Premium on shares Receipts on account of options Capital reserve from transactions with shareholders Capital reserve in respect of share-based payments and equity component of convertible loans Accumulated losses Total $ in thousand Balance as of January 1, 2010 12 - ) Changes during 2010 Distribution of bonus shares ) - Issuance of shares - - - Share-based payment - Equity component of convertible loans - - - 16 - Share-based payment in respect of guarantees received from shareholders - 10 - 10 ) - - Loss for the year - ) ) Total comprehensive loss for the year - ) ) Balance as of December 31, 2010 ) The accompanying notes are an integral part of the consolidated financial statements. F - 6 R.V.B. HOLDINGS LTD. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (continued) For the year ended December 31, 2009 Share capital Premium on shares Capital reserve from transactions with shareholders Capital reserve in respect of share-based payments and equity component of convertible loans Accumulated losses Total $ in thousand Balance as of January 1, 2009 12 ) Changes during 2009 Share-based payment Equity component of convertible loans - Share-based payment in respect of guarantees received from shareholders - Loss for the year - ) ) Total comprehensive loss for the year - ) ) Balance as of December 31, 2009 12 ) The accompanying notes are an integral part of the consolidated financial statements. F - 7 R.V.B. HOLDINGS LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS For the year ended on December 31 2 0 1 1 2 0 1 0 2 0 0 9 $ in thousand Cash flows from operating activity Loss for the year ) ) ) Adjustments required to present cash flows from operating activity (Appendix A) Net cash used in operating activity (*) Cash flows from investment activity Receipt of insurance refunds - - Investment in fixed assets (2
